 1

 2

 3

 4                         UNITED STATES DISTRICT COURT
                          WESTERN DISTRICT OF WASHINGTON
 5                                  AT SEATTLE
 6
         THE HIGHLANDS NORTH
 7       CONDOMINIUM ASSOCIATION,

 8                             Plaintiff,
                                                        C18-1506 TSZ
 9            v.
                                                        MINUTE ORDER
10       ALLSTATE INSURANCE
         COMPANY, et al.,
11
                               Defendants.
12
        The following Minute Order is made by direction of the Court, the Honorable
13 Thomas S. Zilly, United States District Judge:

14         (1)    Because Defendant Allstate Insurance Company has not yet entered an
   appearance in this matter, the Stipulation and Proposed Order of Dismissal of Defendant
15 Allstate Insurance Company Only Without Prejudice, docket no. 5, is treated as a notice
   of voluntary dismissal under Federal Rule of Civil Procedure 41(a)(1). See Pedrina v.
16 Chun, 987 F.3d 608 (9th Cir. 1993) (plaintiff may dismiss by notice fewer than all of the
   named defendants). The Clerk is DIRECTED to update the docket accordingly.
17
           (2)    The Clerk is FURTHER DIRECTED to send a copy of this Minute Order
18 to all counsel of record.

           Dated this 19th day of December, 2018.
19

20                                                  William M. McCool
                                                    Clerk
21
                                                    s/Karen Dews
22                                                  Deputy Clerk
23

     MINUTE ORDER - 1
